Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 4, 12 are amended.  claims 16 and 17 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the arguments are directed to the newly amended claim limitations in the independent claims that changes the scope of the claims as a whole and are open to new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to particular point out and distinctly claim the subject matter which applicant regards as his invention. 
Claim 1 recites the limitation, “the value indicative of the distance of the straight line form the viewpoint to the imaging object at each of the pixels,” but it is unclear as to which value is “the value” as there are claim limitations directed to pixel value, a value, maximum value, minimum value, and another value.  Thus, applicant has failed to distinctly claim the subject matter which applicant regards as inventive.
Independent claims 3, 4, 12 are rejected for at least the reasons above.
The dependent claims do not cure the deficiencies of the independent claims, as are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 5, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (WO 2016/038240) in view of Baik (US 20130162634) and Takahashi et al. (US 20130342647).
Re claim 1, Niemela teaches An image processing apparatus, comprising:
an image generation section configured to generate a texture image of a given viewpoint (see p. 4 lines 4-25, receiving said first render layer and said second render layer from a data structure comprising pixel values as a two-dimensional image, determining colour values for said pixels of said first and second render layers by using texture mapping), (see p. 13, lines 1-5, layers may be mapped to the rendered space via a coordinate transformation and by using texture operations of the graphics processor to interpolate colour and depth values of the pixels), and (p. 22, lines 1-5, wherein a stereo image may be computed from the render layers by computing a left eye image and a right eye image so that the two images are computed by having the virtual position of the left eye as a render viewpoint for the left eye image and the virtual position of the right eye as a render viewpoint for the right eye image).
using a first layer image including a texture image (see fig. 5a, step 530) and (see p. 4, line 4-25 a first rendered layer) and (see p. 4 lines 4-25, receiving said first render layer and said second render layer from a data structure comprising pixel values as a two-dimensional image, determining colour values for said pixels of said first and second render layers by using texture mapping)

and a depth image (see Fig. 6b, and p. 24 lines 20-32, depth image of layer 1) 
in which a pixel value of each of pixels is given by a value indicative of a distance from a viewpoint of the texture image of the omnidirectional image to an imaging object at each of the pixels (see p. 2, lines 8-28, depth values with the pixels from a viewpoint) and (see p. 4, lined 4-25, pixel values with colour values and depth values from a rendered viewpoint).
and a second layer image (see fig. 5a, step 530)
including a texture image (see fig. 6b) and (see p. 4 lines 4-25, receiving said first render layer and said second render layer from a data structure comprising pixel values as a two-dimensional image, determining colour values for said pixels of said first and second render layers by using texture mapping) 
in an occlusion region at a viewpoint of the first layer image (see p. 21, line 19-p. 22, line 7, In phase 525, a second group of scene points is determined, the second group of scene points being at least partially obscured by the first group of scene points viewed from the render viewpoint). 
And a depth image corresponding to the texture image in the occlusion region (see Fig. 6b, and p. 24 lines 20-32, depth image of layer 2).

Niemla does not explicitly teach wherein the pixel value in the depth image is obtained by quantizing, based on dividing a value obtained by subtracting, from the distance of the straight line from the viewpoint to an imaging object at each of the pixels, a maximum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels, by another value obtained by subtracting the maximum value from a minimum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels, the value indicative of the distance of the straight line from the viewpoint to the imaging object at each of the pixels.
However, Baik teaches wherein the pixel value in the depth image is value indicative of the distance of the straight line from the viewpoint to the imaging object at each of the pixels (see [0011 & 0030], wherein pixels are positioned at an end of each layer, wherein scene information comprises pixel information at a plurality of pixel locations, and layer information comprising depth information corresponding to the pixel information) and ([0060] a pixel having a relatively great depth value or a pixel having a relatively small disparity value may indicate an object or a background that may be relatively far away from a viewing location such as from a camera. A pixel having a relatively small depth value or a pixel having a relatively great disparity value may indicate an object or a background that may be relatively close to the viewing location such as the camera), and (see [0067-0068], in reference to Fig. 2a and 2b, wherein a vertical axis from a viewpoint is a straight line indicates depth values, and moving down the vertical axis increases depth based on distance from the viewpoint), and The terms "depth" and "disparity" may be related to each other inversely, for example, through a constant term. Accordingly, the terms "depth" and "disparity," the terms "depth value" and "disparity value," and the terms "depth map" and "disparity map" may be used interchangeably) and ([0059-0060], wherein a pixel having a great depth value will inversely have a small disparity and a pixel having a small depth value will inversely have a greater disparity value).  Thus, Baik teaches a pixel depth value based on a minimum value and a maximum value of the straight line from the viewpoint to the imaging object at each pixel, and also the disparity being the inverse (reciprocal) of the pixel depth value.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Niemala’s imaging apparatus picking up image data and mapping it to a 2D image plane, and decoding the image data and display texture image within the viewing range to explicitly include pixel values indicative of a distance of a straight line from a viewpoint, as taught by Baik, as the reference is in the analogous art of image generation and reconstruction.  An advantage of the modification is that it achieves the result of explicitly having pixel values given indicative of a straight line from the user’s viewpoint to provide better depth imaging.
Niemla and Baik do not explicitly teach wherein the pixel value in the depth image is obtained by quantizing, based on dividing a value obtained by subtracting, from the distance of the straight line from the viewpoint to an imaging object at each of the pixels, a maximum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels, by another value obtained by subtracting the maximum value from a minimum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels.

based on dividing a value (see [0059], in reference to mathematical formula 5, wherein the numerator is divided by a denominator value), 
obtained by subtracting, from the distance of the straight line from the viewpoint to an imaging object at each of the pixels, a maximum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels (see [0059-0060], in reference to mathematical formula 5, wherein the value (1/Zfar) is a maximum value subtracted from (1/Z)
by another value (see [0059-0060], in reference to mathematical formula 5, wherein the denominator is the another value)
obtained by subtracting the maximum value from a minimum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels (see [0059-0060], in reference to mathematical formula 5, wherein in the denominator, the max value of 1/Zfar is subtracted from the minimum value 1/Znear).
Niemala, Baik, and Takaashi teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Niemala and Baik’s imaging apparatus picking up image data and mapping it to a 2D image plane, and decoding the image data and display texture image within the viewing range to explicitly include quantizing a pixel value of a depth image to take into account the maximum and minimum value of the distance of the straight line from the viewpoint(s), as taught by Takahashi, as the references are in the 
Re claim 2, Niemala, Baik, and Takahashi teaches claim 1.  Furthermore, Takahashi teaches wherein the wherein
the pixel value in the depth image is obtained by quantizing the value indicative of the distance of the straight line from the viewpoint to an imaging object at each of the pixels, (as taught in claim 1)
based on a reciprocal of the minimum value and a reciprocal of the maximum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels (see [0059-0060], in reference to mathematical formula 5, wherein in the denominator, the max value of 1/Zfar is subtracted from the minimum value 1/Znear).  For motivation, see claim 1.
Claims 3, 4, 12 claim limitations in scope to claim 1 and is rejected for at least the reasons above.
Claim 5 claims limitations in scope to claim 2 and is rejected for at least the reasons above.
Re claim 13, Niemala, Baik, and Takahashi teaches claim 1.  Furthermore, Takahashi teaches wherein the value of the distance is a reciprocal of the distance of the straight line from the viewpoint (see [0056], wherein the reciprocal of 1/z of the depth value Z is employed).  For motivation, see claim 1.

Re claim 15, Niemala, Baik, and Takahashi teaches claim 2.  Furthermore, Takahashi teaches the pixel value in the depth image is obtained by quantizing the value indicative of the distance of the straight line from the viewpoint to an imaging object at each of the pixels, (as taught in claim 2), 
based on subtracting the reciprocal of the maximum value from the reciprocal of the minimum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels (see [0059-0060], in reference to mathematical formula 5, wherein in the denominator, the max value of 1/Zfar is subtracted from the minimum value 1/Znear).  For motivation, see claim 1.
Re claim 16, Niemala, Baik, and Takahashi teaches claim 1.  Furthermore, Takahashi teaches wherein the pixel value in the depth image is obtained by quantizing the value indicative of the distance of the straight line from the viewpoint to an imaging object at each of the pixels, based on dividing a value obtained by subtracting a reciprocal of the maximum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels from a reciprocal of the distance of the straight line from the viewpoint to the imaging object at each of the pixels, by another value obtained by subtracting the reciprocal of the maximum value from the reciprocal of a minimum value of the distance of the straight line from the viewpoint to the imaging object at each of the pixels (see [0059-0060], in reference to mathematical formula 5, wherein in the denominator, the max value of 1/Zfar is subtracted from the minimum value 1/Znear), and wherein the equation is a first value divided by a second value).  For motivation, see claim 1.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (WO 2016/038240) in view of Baik (US 20130162634), Takahashi et al. (US 20130342647),  and Park et al. (US 20140218354).
Re claim 6, Niemela and Baik and Takahashi teaches claim 4.  Niemela and Baik and Takahashi teaches a texture image within a viewing range of the viewer when the surface of a 3D model such as a sphere, a cube or the like to which the omnidirectional image is viewed in a sight line direction of the viewer from a viewpoint, but Niemela and Baik and Takahashi do not explicitly teach wherein the first layer image includes texture images and depth images obtained by perspectively projecting the texture image and the depth image of the omnidirectional image to given faces; and the second layer image includes texture images and depth images obtained by perspectively projecting the texture image and the depth image in the occlusion region to given faces.
However, Park teaches wherein the first layer image includes texture images and depth images obtained by perspectively projecting the texture image and the depth image of the omnidirectional image to given faces; and the second layer image includes texture images and depth images obtained by perspectively projecting the texture image and the depth image in the occlusion region to given faces (see [0043], omnidirectional image include size images taken in various shapes such as a cube), ([0015], mapping the image with faces constituting the cube map).  Park teaches wherein the omnidirectional images are mapped to cube face surfaces).
Niemela, Baik, Takahashi, and Park teaches claim 6.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Niemela and Baik and Takahashi’s image processing system to explicitly include projecting the omnidirectional image to given .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (WO 2016/038240) in view of Baik (US 20130162634), Takahashi et al. (US 20130342647), and Park et al. (US 20140218354) and Kajikawa et al. (US 20100001997).
Re claim 7, Niemela, Baik, Takahashi and Park teaches claim 6.  
Furthermore, Niemela teaches a reconstruction section implanted via at least one processor (see p. 8, line 20-32, computer processor).
Niemela, Baik, Takahashi, and Park do not explicitly teach a reconstruction section configured to change a number of given faces corresponding to the first layer image using the first layer image and change the number of given faces corresponding to the second layer image using the second layer image.
However, Kajikawa teaches a reconstruction section configured to change a number of given faces corresponding to the first layer image using the first layer image and change the number of given faces corresponding to the second layer image using the second layer image ([0104] For the purpose of rectangulation of an omnidirectional or partial image, the use of a regular polyhedron makes it possible to equally divide a complete visual field and evenly distributes face angles and interior angles made by segments to the polyhedral faces upon mapping the image on the polyhedron. FIGS. 2 and 3 illustrate iso-area mapping and rectangulation of an omnidirectional image via a tetrahedron. FIGS. 2 and 3 show a grid G1 on a regular tetrahedron P10 and a grid G2 on a spherical regular tetrahedron that is tangential to The mapping process including multiple mapping steps such as the step of mapping onto a spherical polyhedron with 96 faces and the step of mapping onto a tetrahedron as explained with reference to the foregoing embodiment is hereafter called "multi-step mapping". Iso-area division and iso-area mapping are not limited to multi-step mapping. Instead, an omnidirectional view may be mapped directly on a rectangular plane by iso-area mapping. Users can customize a frequency of division and/or a dividing pattern of iso-area division as well).  Kajikawa teaches a reconstruction section configured to change a number of given faces corresponding to the first layer image using the first layer image and change the number of given faces corresponding to the second layer image using the second layer image (rectangulation of an omnidirectional image by changing the number of given faces into shapes such as cubes, octahedrons, tetrahedrons, polyhedrons, etc.).
Niemela in view of Baik, Takahashi, Park, and Kajikawa teaches claim 7.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Niemela, Baik, Takahashi, and Park’s image processing apparatus to explicitly include change the number of given faces corresponding to layer image, as taught by Kajikawa, as the references are in the analogous art image generation using omnidirectional images of a viewpoint and flattening out a spherical image on a rectangular plane.  An advantage of the modification is that it achieves the result of reducing local distortions in the process of developing surfacing information.
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (WO 2016/038240) in view of Baik (US 20130162634), Takahashi et al. (US 20130342647), Park et al. (US 20140218354), and Mccrae et al. (US 20100265248).
Re claim 8, Niemela in view of Baik, Takahashi, and Park teaches claim 6.  
Furthermore, Niemela teaches a reconstruction section implanted via at least one processor (see p. 8, line 20-32, computer processor).
Niemela in view of Baik Takahashi, and Park do not explicitly teach a reconstruction section configured to change angles of view of the given faces corresponding to the first layer image using the first layer image and change a distance between the given faces corresponding to the second layer image using the second layer image.
Mccrae does not explicitly teach a reconstruction section configured to change angles of view of the given faces corresponding to the first layer image using the first layer image and change angles of view of the given faces corresponding to the second layer image using the second layer image.
However, Mccrae obviously teaches a reconstruction section configured to change angles of view of the given faces corresponding to the first layer image using the first layer image and change angles of view of the given faces corresponding to the second layer image using the second layer image (see [0036], wherein depth cubemap 200 can be updated at every frame when the camera moves, or when the geometric objects in the scene change positions, modified, inserted or deleted.  Hence it is obvious to one of ordinary skill in the art at the time of filing that updating the cube map to changes involve a reconstruction of the cube map at changes of angles depending on the movement of the camera and the objects being captured.  
 Niemela in view of Baik, Takahashi, Park, and Mccrae teaches claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Niemela, Baik, Takahashi, and Park’s imaging system including cube maps to include changes to angles of view of the faces, as taught by Mccrae, as the reference is directed to the analogous art of using cube maps for modeling of image data.  An advantage of the modification is that it achieves the result of updating the cube map to include reconstruction of changes to the angle of view of a camera.
Re claim 9, Niemela in view of Baik, Takahashi, and Park teaches claim 6.  
Furthermore, Niemela teaches a reconstruction section implanted via at least one processor (see p. 8, line 20-32, computer processor).
Niemela in view of Baik, Takahashi, and Park do not explicitly teach a reconstruction section configured to change a distance between the given faces corresponding to the first layer image using the first layer image and change a distance between the given faces corresponding to the second layer image using the second layer image.  
Mccrae does not explicitly teach a reconstruction section configured to change a distance between the given faces corresponding to the first layer image using the first layer 
However, Mccrae obviously teaches a reconstruction section configured to change a distance between the given faces corresponding to the first layer image using the first layer image and change a distance between the given faces corresponding to the second layer image using the second layer image, (see [0036], wherein depth cubemap 200 can be updated at every frame when the camera moves, or when the geometric objects in the scene change positions, modified, inserted or deleted, hence it is obvious to one of ordinary skill in the art at the time of filing that updating the cube map to changes involve a reconstruction of the cube map at different depths depending on captured data and position of the camera.  Motivations are similar in scope to claim 8, as the changes to the cubemap require changes to the geometry including distance, angles, etc. based on the changes of the viewpoint of the camera and captured data.  Niemela in view of Baik, Takahashi, Park, and Mccrae teaches claim 9.  For motivation, see claim 8.  
Re claim 10, Niemela in view of Baik, Takahashi, and Park teaches claim 6.  
Furthermore, Niemela teaches a reconstruction section implanted via at least one processor (see p. 8, line 20-32, computer processor).
Niemela in view of Baik, Takahashi, and Park do not explicitly teach a reconstruction section configured to change positions of the given surfaces corresponding to the first layer image using the first layer image and change positions of the given faces corresponding to the second layer image using the second layer image.

However, Mccrae obviously teaches a reconstruction section configured to change positions of the given surfaces corresponding to the first layer image using the first layer image and change positions of the given faces corresponding to the second layer image using the second layer image (see [0036], wherein depth cubemap 200 can be updated at every frame when the camera moves, or when the geometric objects in the scene change positions, modified, inserted or deleted, hence it is obvious to one of ordinary skill in the art at the time of filing that updating the cube map to changes involve a reconstruction of the cube map at different positions depending on captured data and position of the camera.  Motivations are similar in scope to claim 8, as the changes to the cubemap require changes to the geometry including distance, angles, etc. based on the changes of the viewpoint of the camera and captured data.  Niemela in view of Baik, Takahashi, Park, and Mccrae teaches claim 10.  For motivation, see claim 8.  
Re claim 11, Niemela in view of Baik and Park teaches claim 6.  
Furthermore, Niemela teaches a reconstruction section implanted via at least one processor (see p. 8, line 20-32, computer processor).
Niemela in view of Baik, Takahashi, and Park do not explicitly teach a reconstruction section configured to change inclination of the given faces corresponding to the first layer 
Mccrae does not explicitly teach a reconstruction section configured to change inclination of the given faces corresponding to the first layer image using the first layer image and change an inclination of the given faces corresponding to the second layer image using the second layer image.
However, Mccrae obviously teaches a reconstruction section configured to change inclination of the given faces corresponding to the first layer image using the first layer image and change an inclination of the given faces corresponding to the second layer image using the second layer image (see [0036], wherein depth cubemap 200 can be updated at every frame when the camera moves, or when the geometric objects in the scene change positions, modified, inserted or deleted, hence it is obvious to one of ordinary skill in the art at the time of filing that updating the cube map to changes involve a reconstruction of the cube map at different positions and angles of inclination depending on captured data and position of the camera.  Motivations are similar in scope to claim 8, as the changes to the cubemap require changes to the geometry including distance, angles, etc. based on the changes of the viewpoint of the camera and captured data.  Niemela in view of Baik, Takahashi, Park, and Mccrae teaches claim 11.  For motivation, see claim 8.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (WO 2016/038240) in view of Baik (US 20130162634), Takahashi et al. (US 20130342647), and Kajikawa et al. (US 20100001997).
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (WO 2016/038240) in view of Baik (US 20130162634), Takahashi et al. (US 20130342647), and Shimizu et al. (US 20150334418).
Re claim 17, Niemala, Baik, and Takahashi teaches claim 1.  Furthermore, Takahashi teaches the claimed equation of claim 17 (see [0059-0060], in reference to mathematical formula 5, wherein quantization to 8 bit is performed using the equation).  For motivation, see claim 1.
Niemala, Baik, and Takahashi do not explicitly teach wherein the claimed equation for a depth value is rounded.
However, Shimizu teaches wherein a depth value is rounded (see [0084-0085], wherein a depth value is interpolated by rounding).
Niemala, Baik, and Takahashi, and Shimizu teaches claim 17.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Niemala, Baik, and Takahashi’s image generation of a viewpoint to explicitly include wherein the depth value of a pixel is rounded, as taught by Shimizu, as the references are in the analogous art of representing depth information with reference to a viewpoint.  An advantage of the modification is that it achieves the result of explicitly rounding a value to interpolate the value based on user’s needs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/             Primary Examiner, Art Unit 2616